DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   

 Note
The pending claims are identical to the originally filed claims of the parent case 15/722,928, now U.S. Patent 10,806,512. The rejections of those claims are therefore repeated here. However, in the interest of compact prosecution, a new set of rejections has been provided following the old rejections, although rejections of some claims deemed not to contain subject matter material to patentability (e.g. the use of a battery, claim 6) have been omitted in the interest of brevity.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-9 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 1-9, claim 1 recites “the exposed distal ends being bend toward each other.” Claims 2-9 depend from claim 1 and are also indefinite. 
Regarding claim 20, there is no antecedent basis for “concurrently applying… the cauterizing environment.” Claim 18 recites the step of a creating a cauterizing zone, but it is unclear if the zone and the environment are the same thing. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Azure (US 2008/0071262).
Regarding claim 1, Azure discloses a coagulation device (figure 20) including an insulation cover having an open distal end and a hollow cavity (delivery member 352, see fig. 18). Azure further discloses that the cover encapsulates all the treatment elements including first and second bipolar wires (388) that have exposed ends (necessary for treating tissue) which bend toward each other and terminate adjacent to and spaced apart from each other (fig. 20). The claim language directed to the cover being capable of receiving a suction tube is a functional recitation. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function, because apparatus claims cover what a device is, not what a device does (Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990)).  Thus, if a prior art structure is capable of performing the intended use as recited in the preamble, or elsewhere in a claim, then it meets the claim. In this case, since a suction tube is in fact in fluid communication with the cover (fig. 18), the cover is considered to be configured to receive the suction tube (which are, by definition, hollow).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4, 9, 10, 12, 13, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Azure.
Regarding claim 2, the embodiment of Azure shown in figure 20 does have a suction tip, but this tip does not have the features recited in claim 2. However, another embodiment of Azure has a suction tip that is closer to the claimed invention (fig. 19A). That embodiment shows a suction tip which has a closed distal end extending beyond the cover (fig. 19) and a plurality of suction openings (374). The suction tip is not shown extending out the proximal end of the cover (fig. 18), so the end of that element must be inside the hollow cavity somewhere. The suction tip must be in flow communication with the source of suction via the hollow cavity and/or the hollow suction tube if suction is to be provided to the suction tip. Azure does not disclose that the closed distal end of the suction tube has a radius of curvature. However, Azure does embodiments with a radius of curvature (figs. 19B-20). Further, Applicant has not disclosed how the end of the suction tube having a radius of curvature produces an unexpected result, and a change of shape is an obvious modification (MPEP 2144.04(IV)(B)). Therefore, at the time the application was filed, it would have been obvious to one of ordinary skill to provide the closed suction tip of Azure with any shape, including a shape with a radius of curvature, which would produce the predictable result of allowing substances to be removed from the treatment site via the suction tip.
Regarding claims 3 and 4, the insulating cover terminates proximal to the plurality of openings (fig. 18 and 19a).
Regarding claims 9, the electrodes must be connected to a generator of electrical energy to be operable, and whatever element allows that connection can be called leads (e.g. 20, fig. 1). Whatever part of the system allows for the electrodes to be controlled, can be considered the electrode actuator (even if that is simply on and off). Clearly, for the electrode actuator to control the electrodes it must be connected to the electrodes via the leads.
Regarding claim 10, 12 and 13, Azure discloses a coagulation suction device (fig. 20) with an insulation cover (352, fig. 18) with a hollow cavity configured to receive a suction tube (not numbered, coming from 362). Azure further discloses a suction tip mounted in the hollow cavity (see 356 in fig. 18), and bipolar wires (388) partially inside and partially extending from the insulation cover, which extend toward each other at the end of the suction tip. While the suction tip has a radius of curvature (fig. 20) and can communicate with the external environment via “openings” (i.e. the mesh wall), Azure does not disclose the suction tip has a closed end. However, another embodiment does disclose a suction tip with a closed end and a plurality of fluid channels (fig. 19A). The fact that these embodiments are all disclosed as doing the same thing suggests they are functionally equivalent for the purpose of aspirating tissue (MPEP 2144.06(II)). Further, a change of shape is an obvious modification (MPEP 2144.04(IV)(B)), and applicant has not disclosed that the claimed shape produces an unexpected result. Therefore, at the time the application was filed, it would have been obvious to provide an embodiment of Azure with a closed ended suction tip as taught by Azure, and to provide the suction tip with any commonly known shape, including circular, that would produce the predictable result of a device that is useful for aspirating a tissue region. In the embodiment of figure 20, the electrodes are circular, such that once the suction tip is circular, the electrodes follow the radius of curvature of the suction tip.
Regarding claim 18, the device of Azure, as discussed above either respect to claim 1 or claim 10, will be used according to the method steps during normal use. Specifically, the entire device must be “mounted” together in various steps to produce a functional system. 
Regarding claim 20, Azure does not specifically disclose the order of coagulation and suction. However, there are only three options: suction before coagulation, suction during coagulation, or suction after coagulation. Applicant has not disclosed any unexpected results from the order of coagulation and suction. Further, because these types of devices are used for a wide range of treatments in different patients, it would be beneficial to use any order depending on the circumstances. Therefore, at the time the application was filed, it would be obvious to use the device of Azure to aspirate a tissue region, before, during or after coagulation to produce the predictable result of removing unwanted substances from the tissue region.

Claims 5-7, 14-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Azure in view of Houser (US 2012/0116367).
Regarding claims 5-7 and 14-17, Azure does not disclose a trigger assembly with a battery and a wireless controller. However, finger operated triggers, batteries and wireless controllers are very common in the art. Houser, for instance, discloses what can be considered a generic electrosurgical device which includes a trigger assembly (60A, fig. 8) with triggers (not numbered), a battery (444) and the ability to wirelessly communicate with other elements (paragraph [0050]). Therefore, at the time the application was filed, it would have been obvious to one of ordinary skill in the art to provide the device of Azure with any commonly known electrosurgical features, including a trigger for operating the device, a battery for supplying power to at least part of the device (including the electrodes), and a wireless controller to allow wireless communication, as taught by Houser, to produce the predictable result of a device that functions in a desired and predictable manner.
Regarding claim 19, the device of Azure-Houser as discussed above performs the recited method. 

Claims 8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Azure in view of Boudreault (US 5,186,714).
Regarding claims 8 and 11, Azure does not disclose a trigger assembly with a housing sized to receive an on/off valve for the hollow suction tube. However, on/off valves are clearly an important part of any controllable system, and modular devices are very common in the art (see also MPEP 2144.04(V)(C). Boudreault, for instance, discloses an electrosurgical device which employs suction and has a trigger assembly (fig. 1) sized to receive an on/off valve (21) for a suction tube (33). Therefore, at the time the application was filed, it would have been obvious to one of ordinary skill in the art to provide the device of Azure with any commonly known holding and controlling mechanism, including a valve inside a trigger assembly as taught by Boudreault, to produce the predictable result of allowing a user to control a function of the procedure in a desired manner. 

  Claims 1-5, 10, 12-14, 17, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Pacey (US 2009/0228001) in view of McKay (US 2014/0121656).
Regarding claims 1-5, 10, 12-14 and 17, Pacey discloses a device (figs. 10-11) with an insulation cover (102) with a cavity configured to receive a suction tube (the proximal end of 102), a suction tip (including a proximal end) mounted in the cavity (200) with a closed distal end and two suction openings proximal of the distal end (310, 312), and two bipolar wires with exposed distal ends extending toward each other at the closed distal end (402, [0052]). The bipolar wires are controlled by a trigger assembly mounted to the proximal end of the insulation cover (112). Pacey does not disclose the distal end of the suction tip has a radius of curvature. However, Applicant has not disclosed that the shape of the suction tip produces unexpected results, where different shape tips are common in the art. McKay, for example, discloses a suction tip that can be sharp or rounded ([0017], fig. 1). This is evidence that these are functionally equivalent shapes (MPEP 2144.06). Therefore, before the application was filed, it would have been obvious to one of ordinary skill in the art to provide the device of Pacey with any commonly known shape of suction tip, including one with a radius of curvature as taught by McKay, that would produce the predictable result of allowing a user to treat tissue in a desired manner.
Regarding claims 18 and 20, the device of Pacey-McKay performs the recited method (in addition to the discussion provided above, see [0056]).

 Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
  Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,806,512. Although the claims at issue are not identical, they are not patentably distinct from each other because the pending claims are slightly broader than the patented claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Regarding a device which has a housing which receives a suction tube, and has a hollow portion between the tube and the suction tip, see figure 1 of Broadwin (US 5,015,227).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL WAYNE FOWLER whose telephone number is (571)270-3201.  The examiner can normally be reached on Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL W FOWLER/Primary Examiner, Art Unit 3794